AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Quayle Action
This application is in condition for allowance except for the following formal matters: 
While claims 1 and 3-12 are allowable, withdrawn claims 13-20 are directed to an invention non-elected without traverse in the reply filed on 10/21/2021.   
Withdrawn claims 13 and 15-20 to a method of dispensing includes independent claim 13 closest to the allowable subject matter.  However, independent claim 13 cannot be rejoined with the allowable subject matter because this claim does not presently include all the [structural] limitations of the allowable subject matter.  See MPEP 821.04 which states as follows:
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP Section 821.04(b).  In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder. 
Claim 13 in particular to be rejoined would require the allowable subject matter to be placed in the body of the claim following the term comprising (i.e., --A method of dispensing viscous material on an electronic substrate, the method comprising:  providing a dispensing system of claim 1,…--).  Further claim 15 is void of proper claim dependency.  It is suggest the method claim(s) be amended respectively in order to avoid the cancellation of method claims in response to this office action.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/

/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
February 12, 2022